DETAILED ACTION
Claims 1-16 were subjected to restriction requirement. Applicant replied through Internet Communication, and made a provisional election of Group II and Species (a-ii), encompassing claims 8-10, 12 and 14, and withdrew claims 1-7, 11, 13, and 15-16, without traverse on 07/08/2022.
Claims 1-16 are pending, and claims 1-7, 11, 13, and 15-16 are withdrawn.
Claims 8-10, 12 and 14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Upon further consideration, new species are identified and therefore, this is a new set of Election/Restrictions requirement as set forth below.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 and 15-16, drawn to a catalyst for preparing 1,2-pentanediol.
Group II, claims 8-14, drawn to a method of preparing 1,2-pentanediol.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I to II lack unity of invention because even though the inventions of these groups require the technical feature of a catalyst for preparing 1,2-pentanediol through a hydrogenation reaction of a starting material comprising at least one of furfural and furfuryl alcohol, wherein the catalyst is configured such that a catalytically active metal is supported on a basic support, and the catalytically active metal comprises tin and at least one transition metal as an additional metal, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shigetaka et al., JP 2015107954 A (Shigetaka) (provided in IDS received on 02/22/2021).  
The examiner has provided a machine translation of Shigetaka et al., JP 2015107954 A. The citation of the prior art set forth below refers to the machine translation.
Shigetaka discloses a production method of 1,2-pentane diol, characterized by reacting furfuryl alcohol with hydrogen (i.e., a hydrogenation reaction), using at least one alkaline compound selected from the group consisting of compounds containing an alkali metal and an alkali earth metal in the presence of a copper-containing metal catalyst (Shigetaka, Abstract); wherein, the copper-containing metal catalyst is composed of a copper atom (reading upon at least one transition metal) and at least one metal atom selected from Group 3 to Period 6 elements of Periodic Table Groups 2 to 14 and a lanthanoid element, specific examples of such catalysts include copper (ingot, rod (bar), wire (wire), shot (grain), slag, plate (plate), foil (sheet), textile (woven fabric)), yarn (Spun yarn), powder (powder)), or copper atom and ruthenium (Ru), rhodium (Rh), palladium (Pd), osmium (Os), iridium (Ir), platinum (Pt), iron (Fe), Nickel (Ni), tin (Sn), indium (In), zinc (Zn), chromium (Cr), zirconia (Zr), aluminum (Al), manganese (Mn) and cobalt (Shigetaka, page 2, bottom paragraph).
Given that Shigetaka discloses the metal atom that overlaps the presently claimed catalyst, including tin (Sn), it therefore would be obvious to one of ordinary skill in the art, to use the metal atom, which is both disclosed by Shigetaka and encompassed within the scope of the present claims and thereby arrive at the shared technical feature.
Shigetaka further discloses these metals are supported on a kind of support including zinc oxide (reading upon wherein the catalyst is configured such that a catalytically active metal is supported on a basic support) (Shigetaka, page 3, 3rd paragraph).

The common feature between the groups does not provide a contribution over the prior art, and thus, cannot be a special technical feature. Therefore, Groups I to II do not relate to a single inventive concept under PCT Rule 13.1.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category A
Species (a-i) – a method of preparing 1,2-pentanediol through a hydrogenation reaction, wherein the reaction proceeds in a liquid phase.
Species (a-ii) – a method of preparing 1,2-pentanediol through a hydrogenation reaction, wherein the reaction proceeds in a gas phase.

NOTE: If applicant elects Group II, applicant must also elect one of the species in Category A as set forth above.

During a telephone conversation with Dr. Jae Hahn on 07/08/2022, a provisional election was made without traverse to prosecute the invention of Group II and Species (a-ii), claims 8-10, 12 and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7, 11, 13, and 15-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
Claim 9, line 1, to ensure proper antecedent basis and clarity, it is suggested to amend “furfuryl alcohol” to “the furfuryl alcohol”.
Claim 12, lines 1 and 2, to ensure proper antecedent basis and clarity, it is suggested to amend “the reaction” to “the hydrogenation reaction”.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omeis et al., US 20140243562 A1 (Omeis) (provided in IDS received on 04/14/2022).
Regarding claim 8, Omeis discloses a process for preparing 1,2-pentanediol by reacting furfuryl alcohol with hydrogen (i.e., through a hydrogenation reaction) in the presence of a catalyst system; the catalyst system contains ruthenium supported on aluminum oxide (i.e., wherein the catalyst is configured such that a catalytically active metal is supported on a basic support) (Omeis, Abstract).
Omeis further discloses bimetallic Ru-Me catalysts (Me refers to metal) (Omeis, [0007]); specifically, Omeis discloses Ru-Sn/Al2O3 catalyst (Ru reads upon at least one metal other than copper among transition metals belonging to Groups 8, 9, 10, and 11) (Omeis, [0202]).

Regarding claim 14, as applied to claim 8, Omeis further discloses the hydrogenolysis of furfuryl alcohol was carried out as follows: 0.5 g of the respective bimetallic catalyst was placed in the autoclave, 40 g of furfuryl alcohol were introduced (Omeis, [0248]), which corresponds to an amount of 1.25 wt% based on an amount of the starting material (0.5g/40g=1.25 wt%).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetaka et al., JP 2015107954 A (Shigetaka) (provided in IDS received on 02/22/2021).  
The examiner has provided a machine translation of Shigetaka et al., JP 2015107954 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claim 8, Shigetaka discloses a production method of 1,2-pentanediol, characterized by reacting furfuryl alcohol with hydrogen (i.e., a hydrogenation reaction), using at least one alkaline compound selected from the group consisting of compounds containing an alkali metal and an alkali earth metal in the presence of a copper-containing metal catalyst (Shigetaka, Abstract); wherein, the copper-containing metal catalyst is composed of a copper atom (reading upon at least one transition metal) and at least one metal atom selected from Group 3 to Period 6 elements of Periodic Table Groups 2 to 14 and a lanthanoid element, specific examples of such catalysts include copper, or copper atom and ruthenium (Ru), rhodium (Rh), palladium (Pd), osmium (Os), iridium (Ir), platinum (Pt), iron (Fe), Nickel (Ni), tin (Sn), indium (In), zinc (Zn), chromium (Cr), zirconia (Zr), aluminum (Al), manganese (Mn) and cobalt (Shigetaka, page 2, bottom paragraph).
Given that Shigetaka discloses the catalytically active metal that overlaps the presently claimed catalyst, including Sn and Ru, Rh, Pd, Os, Ir, Pt, Fe, Ni (any one of Ru, Rh, Pd, Os, Ir, Pt, Fe, Ni would read upon at least one metal other than copper among transition metals belonging to Groups 8, 9, 10, and 11), it therefore would be obvious to one of ordinary skill in the art, to use the Sn and at least one of Ru, Rh, Pd, Os, Ir, Pt, Fe, Ni, which is both disclosed by Shigetaka and encompassed within the scope of the present claims and thereby arrive at the claimed limitation.

Shigetaka further discloses these metals are supported on a kind of support including zinc oxide (reading upon wherein the catalyst is configured such that a catalytically active metal is supported on a basic support) (Shigetaka, page 3, 3rd paragraph).

Regarding claim 12, as applied to claim 8, Shigetaka further discloses the furfuryl alcohol which is a manufacturing raw material may be used in the reaction in a gaseous state (Shigetaka, page 6, paragraph 5); the reaction temperature in the reaction of the present invention is preferably 25 to 250 ° C, more preferably 130 to 200 ° C (Shigetaka, page 6, paragraph 6); the reaction of the present invention is desirably carried out under a hydrogen gas environment (hydrogen pressure), and the hydrogen pressure is preferably atmospheric pressure to 50 MPa, more preferably 5 to 40 MPa (i.e., 50 to 400 bar), particularly preferably 10 to 30 MPa (Shigetaka, page 6, 1st paragraph). 5 to 40 MPa (i.e., 50 to 400 bar) overlaps with the range of the presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 14, as applied to claim 8, Shigetaka further discloses the usage-amount of the said reaction solvent, preferably it is 0.05-100g with respect to 1g of furfuryl alcohol; more preferably, 0.1-20g is used, which corresponds to an amount of 10 to 2000 wt% based on an amount of the starting material ((0.1 ~20)g/1g=10~2000 wt%), which overlaps the range of the presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Omeis as applied to claim 8 above, and further in view of Dutta et al., Advances in conversion of hemicellulosic biomass to furfural and upgrading to biofuels, Catal. Sci. Technol., 2012, 2, 2025-2036 (Dutta).
Regarding claims 9-10, Omeis does not explicitly disclose wherein the furfural or furfuryl alcohol, which is the starting material, is derived from biomass; or wherein the furfural is obtained through dehydration of xylose resulting from hydrolysis of xylan, and the furfuryl alcohol is obtained through hydrogenation of the furfural.
With respect to the difference, Dutta teaches furfural synthesis (Dutta, Abstract). Dutta specifically teaches furfural is the most common industrial chemical derived from lignocellulosic biomass, and furfural is produced by the hydrolysis and dehydration of xylan contained in lignocellulose (Dutta, page 2026, left column, bottom paragraph); acid hydrolysis of hemicellulose fraction of the lignocellulosic biomass produces sugars like xylose (Dutta, page 2027, right column, 2nd paragraph); furfural can be produced from the dehydration of xylose (Dutta, page 2028, left column, 2nd paragraph); and furfuryl alcohol is produced from furfural through hydrogenation (Dutta, page 2026, right column, Scheme 1).
As Dutta expressly teaches, while the easily accessible oil fields are becoming depleted and CO2 emissions from fossil fuels are affecting the earth’s climate, hence, much research is devoted to explore non-fossil carbon energy sources, e.g., the conversion of lignocellulosic biomass into fuels and chemicals (Dutta, page 2025, paragraph spanning between left and right columns).
Dutta is analogous art as Dutta is drawn to furfural synthesis.
In light of the motivation of producing furfural by the hydrolysis and dehydration of xylan contained in lignocellulose and producing furfuryl alcohol from the furfural through hydrogenation, as taught by Dutta, it therefore would have been obvious to a person of ordinary skill in the art to produce the furfuryl alcohol of Omeis through hydrogenating furfural produced from hydrolysis and dehydration of xylan contained in lignocellulose (i.e., hydrolysis of xylan contained in lignocellulose to first produce xylose, and xylose results furfural upon dehydration), in order to explore non-fossil carbon source, and thereby arrive at the claimed invention.
	
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetaka as applied to claim 8 above, and further in view of Dutta.
Regarding claims 9-10, Shigetaka does not explicitly disclose wherein the furfural or furfuryl alcohol, which is the starting material, is derived from biomass; or wherein the furfural is obtained through dehydration of xylose resulting from hydrolysis of xylan, and the furfuryl alcohol is obtained through hydrogenation of the furfural.
With respect to the difference, Dutta teaches furfural synthesis (Dutta, Abstract). Dutta specifically teaches furfural is the most common industrial chemical derived from lignocellulosic biomass, and furfural is produced by the hydrolysis and dehydration of xylan contained in lignocellulose (Dutta, page 2026, left column, bottom paragraph); acid hydrolysis of hemicellulose fraction of the lignocellulosic biomass produces sugars like xylose (Dutta, page 2027, right column, 2nd paragraph); furfural can be produced from the dehydration of xylose (Dutta, page 2028, left column, 2nd paragraph); and furfuryl alcohol is produced from furfural through hydrogenation (Dutta, page 2026, right column, Scheme 1).
As Dutta expressly teaches, while the easily accessible oil fields are becoming depleted and CO2 emissions from fossil fuels are affecting the earth’s climate, hence, much research is devoted to explore non-fossil carbon energy sources, e.g., the conversion of lignocellulosic biomass into fuels and chemicals (Dutta, page 2025, paragraph spanning between left and right columns).
Dutta is analogous art as Dutta is drawn to furfural synthesis.
In light of the motivation of producing furfural by the hydrolysis and dehydration of xylan contained in lignocellulose and producing furfuryl alcohol from the furfural through hydrogenation, as taught by Dutta, it therefore would have been obvious to a person of ordinary skill in the art to produce the furfuryl alcohol of Shigetaka through hydrogenating furfural produced from hydrolysis and dehydration of xylan contained in lignocellulose (i.e., hydrolysis of xylan contained in lignocellulose to first produce xylose, and xylose results furfural upon dehydration), in order to explore non-fossil carbon source, and thereby arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732